DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-18 and 20 directed to non-elected Invention Group without traverse. Accordingly, claims 16-18 and 20 been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 16-18 and 20 are canceled.
Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the current prior art of record teaches, suggests or renders obvious, either alone or in combination, a patterning method of a quantum dot layer, comprising: before the preset portion of the quantum dot layer is irradiated by the light having the preset wavelength, the patterning method further comprising: adiusting a focal plane and a focal depth of the preset portion of the quantum dot layer while the light having the preset wavelength irradiates the preset portion of the quantum dot layer, and wherein the focal plane is located on an upper surface of the preset portion of the quantum dot layer in a thickness direction of the preset portion of the quantum dot layer, and the focal depth is twice of a thickness of the preset portion of the quantum dot layer, and retaining the photoinitiat or in a portion other than the preset portion of the quantum dot layer.
Claims 2-5, 7-15 are also allowed because of their dependency to the allowed base claim 1.


Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818